Citation Nr: 1104273	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for right lower extremity 
pain (claimed as arthritis), as secondary to degenerative 
arthritis of the lumbar spine with spinal stenosis.  

2.  Entitlement to service connection for left lower extremity 
pain (claimed as arthritis), as secondary to degenerative 
arthritis of the lumbar spine with spinal stenosis.

3.  Entitlement to service connection for right lower extremity 
claudication, as secondary to degenerative arthritis of the 
lumbar spine with spinal stenosis.  

4.  Entitlement to service connection for left lower extremity 
claudication, as secondary to degenerative arthritis of the 
lumbar spine with spinal stenosis.

5.  Entitlement to service connection for brain seizures, as 
secondary to degenerative arthritis of the lumbar spine with 
spinal stenosis.  

6.  Evaluation of degenerative arthritis with spinal stenosis of 
the lumbar spine, currently rated at 20 percent.  


REPRESENTATION

Appellant represented by:	Patricia Glazek, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1953 to 
April 1958.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

The Board observes that, in addition to remanding the claims 
listed above, in August 2009, it also remanded a claim seeking 
service connection for a low back disability.  That claim was 
granted by the RO in a March 2010 decision.  This constitutes a 
full grant of the benefit sought with respect to that claim, and 
thus fully resolves the appeal as to that matter.  

The Board also notes that, in a May 2005 decision, the Board 
denied a claim seeking service connection for right knee 
arthritis on a direct service connection basis.  As the current 
claim involves the Veteran's assertion of secondary causation, 
which was not previously adjudicated, there is no predicate 
requirement of receipt of new and material evidence with respect 
to that claim.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran is seeking service connection for arthritis of the 
right and left lower extremities, atherosclerosis of the right 
and left lower extremities, and brain seizures, each claimed as 
secondary to a low back disability.  At the time of the August 
2005 rating decision on appeal, service connection was not in 
effect for a low back disability.  Indeed, at that time there 
were no service-connected disabilities.  The absence of a 
service-connected low back disability was specifically mentioned 
by the RO as a basis for the denial.  Subsequently, in a March 
2010 rating decision, service connection was granted for 
degenerative arthritis of the lumbar spine with spinal stenosis.  
However, a medical opinion has not been obtained regarding a 
relationship between the claimed disabilities and the service-
connected low back disability.  The RO noted in the March 
supplemental statement of the case that VA examinations in 
January and February 2010 were "negative" for secondary 
causation of the claimed conditions; however, it is clear from a 
review of those reports that the examiners were never asked to 
comment on secondary causation, or to otherwise comment or opine 
on the claimed secondary conditions.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the claimant sustained an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 
(2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

As the record contains competent evidence of symptomatology 
associated with the claimed conditions, and as the Veteran is 
claiming such symptoms are secondary to his service-connected low 
back disability, a VA examination and opinion are necessary to 
resolve these claims.  

Also, as noted above, service connection for degenerative 
arthritis of the lumbar spine with spinal stenosis was granted by 
the RO in March 2010.  A 20 percent disability was assigned, 
effective July 9, 2001.  In August 2010, the Board received 
written argument from the Veteran's attorney, in which she 
expressed disagreement with the 20 percent disability rating 
assigned.  

VA regulations provide that the notice of disagreement must be 
filed with the VA office from which the claimant received notice 
of the determination being appealed, unless notice has been 
received that the applicable records have been transferred to 
another VA office.  In that case, the notice of disagreement must 
be filed with the VA office which has assumed jurisdiction over 
the applicable records.  38 C.F.R. § 20.300 (2010).

Here, the Veteran and his attorney were notified by letter dated 
June 18, 2010 that the claims file had been transferred to the 
Board.  Thus, at the time of the August 2010 correspondence, the 
Board was the VA office with jurisdiction over the applicable 
records.  Therefore, the August 2010 correspondence is accepted 
as a timely filed notice of disagreement, filed with the 
appropriate VA office.  A statement of the case has not yet been 
issued.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case 
pertaining to the issue of the evaluation of 
degenerative arthritis with spinal stenosis 
of the lumbar spine, currently rated at 20 
percent, and in connection therewith, provide 
the Veteran with appropriate notice of his 
appellate rights.

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current lower extremity joint pain, 
atherosclerosis, and brain seizures.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses and 
provide an opinion as to whether there is a 
50 percent or better probability that any 
identified disorder is related to the 
service-connected low back disability.  The 
supporting rationale for all opinions 
expressed must also be provided.

3.  Readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


